Taylor, J.
In a negligence action brought by George J. Brendel against the Erie Railroad Company and Bullock, as receiver of the Buffalo and Lake Erie Traction Company, as joint tort feasors, the jury found against the Erie and in favor of Bullock, as receiver. Brendel was a passenger on a traction company street car, which collided with an Erie railroad car at the Louisiana street crossing in the city of Buffalo. The Erie appealed to the Appellate Division and the judgment against it was affirmed. Brendel appealed from the judgment in favor of Bullock, as receiver, and that was affirmed. (Brendel v. Bullock, 187 App. Div. 926.) In the instant action the Erie sues to recover over against Bullock, as receiver. Defendant pleads as a defense the judgment in his favor in the former action; and from an order striking this defense from the answer of defendant Bullock we have this appeal.
In September, 1909, the Erie and the traction company entered into an agreement relative to the traction company crossing the tracks of the Erie. In that contract it was stipulated in paragraph “ Seventh ” that the operatives of street cars should always “ ascertain positively that the track or tracks (of the Erie) might be safely crossed without coming into collision with any engines or *522cars.” And in paragraph “ Tenth ” the traction company agreed to assume all risk of liability to any persons injured or damaged in person and property which might result from the street cars crossing the Erie tracks, “ excepting such losses, injuries or damages as may be caused by the sole negligence of the Railroad Company.”
In the Brendel action there was an issue between Brendel and each defendant as to the common-law negligence of that defendant. The Erie in the action before us admits the conclusiveness of the judgment against it in the Brendel action. It also admits that if its negligence had been the sole proximate cause of Brendel’s injuries, the Erie must fail in this action. But it claims that if the receiver was also negligent in the former action, the Erie, under its contract, may possibly recover in this action, despite its own negligence. It is apparent that the Erie could have lost in the first action and not have been solely negligent. And the Erie should have the opportunity, which it did not have before, to prove that the receiver was at least concurrently negligent. For in the first action the plaintiff may not have been able, or may not have desired, to prove negligence in the receiver. In the first action, as this plaintiff argues, Brendel was a passenger of the receiver and the occurrence of the accident made out a prima facie case against the carrier. The plaintiff in that action had a right to rest upon this assumption, and the Erie could not have successfully protested; and if the trial court had nonsuited as to the receiver, an exception would have been of no avail to the Erie.
Furthermore, the original action was tried upon the theory of common-law negligence only. In this action the plaintiff has the opportunity to prove negligence under the standard fixed by the contract between the parties — to show that the car operator of the defendant receiver, on the occasion in question, did not “ ascertain positively ” that the Erie tracks could be crossed in safety. Under the circumstances presented, to hold that the Erie is concluded by the former judgment would be an unauthorized extension of the doctrine of res adjudicata. It would be penalizing this plaintiff for not raising as against its codefendants in the original action an issue in which the plaintiff in that action had no interest.
The order appealed from should be affirmed, with ten dollars costs and disbursements to respondent.
All concur, except Hubbs, P. J., who dissents in a memorandum and votes for reversal. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.